Citation Nr: 1219688	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C. A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The appellant had active service from July 1982 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.

The appellant appeared at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, the appellant submitted a statement indicating that he had received psychiatric treatment from a Dr. Benson.  As these records may be relevant to the appellant's appeal, they should be obtained.

It is also noted that the appellant has on several occasions referenced the fact that he was approved for Social Security Administration (SSA) benefits in June 2009.  The appellant's claims file does contain several SSA records, which appear to have been obtained in April 2009, but it is unclear from a review of the record whether additional records exist which have not yet been obtained.  As such, because they may be relevant to the claim on appeal, the SSA records should also be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain private treatment records from Dr. Benson.

2.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


